Citation Nr: 9910184	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-00 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post- operative status 
vagotomy with partial gastrectomy for peptic ulcer, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from April 1942 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant is appealing the RO's decision 
which denied an increased rating for his post- operative 
duodenal ulcer.  The Board remanded this case in July 1997 in 
order to accommodate the appellant's then outstanding request 
for a personal hearing before a traveling member of the 
Board.  By written correspondence dated in September 1997, 
the appellant withdrew his request for a personal hearing.  
The Board has rephrased the issue on the title page to more 
accurately represent the appellant's disability picture.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The appellant's post- operative status vagotomy with 
partial gastrectomy for peptic ulcer results in occasional 
dyspeptic complaints without definite impairment of health 
due anemia and weight loss, or symptomatology indicative of 
severe episodes of epigastric distress.


CONCLUSION OF LAW

The criteria for a rating greater than 40 percent for post- 
operative status vagotomy with partial gastrectomy for peptic 
ulcer have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. § 4.114, Part 4, Diagnostic Codes 7305, 
7308, 7348 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  Furthermore, he has undergone 
recent VA gastrointestinal examination, and the evidence of 
record is sufficient to decide this case.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

The Board must determine whether the weight of the evidence 
supports the appellant's claim or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1998); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appellant contends, in essence, that symptomatology 
associated with his post- operative status vagotomy with 
partial gastrectomy for peptic ulcer has increased in 
severity so as to warrant an evaluation in excess of the 
currently assigned 40 percent disability rating.  In January 
1947, he originally sought service connection for "stomach 
trouble" which began in service.  His service medical 
records showed that he was treated for anxiety psychoneurosis 
in June 1945, and his private medical records showed that he 
first sought private treatment for stomach trouble in May 
1947.  His complaints consisted primarily of recurrent pains 
in the epigastrium relieved by food, milk, or alka- seltzer.  
He reported that these "attacks" were seasonal and bothered 
him for two to three months every spring or fall.  
Gastrointestinal (G.I.) series findings indicated diagnoses 
of an irritable duodenal cap and peptic ulcer.

VA examination, dated in December 1947, included diagnoses of 
chronic duodenitis, spastic colitis and anxiety- type 
psychoneurosis.  A VA neuropsychiatric examination dated in 
July 1948 indicated a diagnosis of mild, chronic psychogenic 
gastro- intestinal reaction manifested by indigestion, 
nausea, some vomiting and an alleged necessity for staying on 
a diet of milk and cereals.

By means of a rating decision dated in September 1948, the RO 
granted a claim of service connection for mild, chronic 
psychogenic gastro- intestinal reaction, and assigned a 
noncompensable disability rating.

VA and private medical records, covering the time period from 
1949 to 1960, reveal the appellant's continued complaint of 
nightly burning epigastric pain relieved by antacids.  He 
also complained of regurgitation, frequent vomiting with 
occasional small amounts of blood and constipation.  VA 
neuropsychiatric examinations, conducted in 1954 and 1955, 
indicated continued diagnosis of gastrointestinal reaction 
which was psychophysiologic in nature.  His symptomatolgy was 
described as "moderately severe" in the 1955 examination.  
In October 1959, the appellant's private physician, John S. 
Atwater, M.D., reported that G.I. series findings revealed a 
chronic, active duodenal ulcer with crater.  It was noted 
that the appellant's "mild" symptoms were improved with 
medication.  In March 1960, VA examination indicated a 
diagnosis of a moderately symptomatic, chronic peptic ulcer.

By means of a rating decision dated in April 1960, the RO 
amended the previous rating decisions by recharacterizing the 
service connected disability as duodenal ulcer.  A 20 percent 
disability evaluation was assigned.

VA special gastrointestinal examination in April 1965 showed 
that the appellant's duodenal remained symptomatic with 
complaint of weight loss, "sour" stomach and intolerance 
for greasy foods.  In late 1981, he began to complain of 
severe upper abdominal pain and dark stool and, in January 
1982, he was hospitalized at Higgins General Hospital.  Upper 
G.I. series findings revealed chronic duodenitis and peptic 
ulcer disease with gastric outlet obstruction.  Subsequently, 
a hemigastrectomy and vagotomy- Billroth II was performed.  
On VA special gastrointestinal examination, dated in June 
1984, he indicated that he was sick to his stomach sometimes, 
and that he had a good bit of diarrhea.  Otherwise, he 
reported that the operation allowed his "food to go 
through."

In a rating decision dated in August 1984, the RO assigned a 
40 percent disability rating, and this rating has remained in 
effect to the current appeal.

VA outpatient treatment records, dated from 1986 to July 
1995, reveals the appellant's occasional complaint of stomach 
upset.  His prescriptions included Cimetidine, sugar free 
psyllium and Maalox.

On VA gastrointestinal examination in April 1996, the 
appellant indicated that he took Tagamet and Maalox 
occasionally for his dyspeptic symptoms.  He denied any 
hematemesis, melena, nausea or vomiting.  He had a relatively 
stable weight at about 145- 150 pounds.  Physical examination 
of the abdomen revealed a nontender scar in the midline 
epigastrium of the abdomen.  There was no deep palpation 
epigastric tenderness, or right upper quadrant tenderness or 
mass.  Bowel sounds were totally normal.  G.I. series 
findings included a small hiatal hernia and evidence of 
reflux to the distal one- third of the esophagus, but was 
otherwise unremarkable.  Diagnosis included post- operative 
status vagotomy with partial gastrectomy for peptic ulcer 
complicated by gastrointestinal bleeding and partial 
obstruction.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a digestive system disorder is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1998) (Schedule).  Under these criteria, the 
appellant's digestive system disorder, currently classified 
as post- operative status vagotomy with partial gastrectomy 
for peptic ulcer, is currently rated as a duodenal ulcer 
under Diagnostic Code 7305.  His 40 percent rating 
contemplates moderately severe cases with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  The 40 percent 
disability rating is also representative of the highest 
rating allowable for vagotomy with gastrectomy under 
Diagnostic Code 7348.

A 60 percent disability evaluation is warranted for severe 
cases manifested by pain only relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  Additionally, as the 
appellant underwent partial gastrectomy, his disability may 
also be rated for dumping syndrome under Diagnostic Code 
7308.  See Diagnostic Code 7348, Note.  A 60 percent rating 
under Diagnostic Code 7308 is warranted for severe episodes 
of epigastric distress associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other. Rather, a single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114 (1998).

In this case, the Board has carefully reviewed the medical 
evidence and the appellant's statements of record.  It is 
clear from the record that his peptic ulcer disease is 
relatively asymptomatic with only occasional complaint of 
dyspeptic symptoms which are treated with over- the- counter 
medications.  There is no current evidence of periodic 
vomiting, recurrent hematemesis, melena or anemia.  His 
weight has remained stable.  Accordingly, the Board finds, by 
a preponderance of the evidence, that an increased rating is 
not warranted under Diagnostic Code 7305.

Additionally, the medical evidence of record does not show 
any current complaint of nausea, sweating, circulatory 
disturbance after meals, diarrhea, or hypoglycemic symptoms 
indicative of severe episodes of epigastric distress.  As 
noted above, there is no evidence of weight loss with 
malnutrition and anemia.  Accordingly, the Board finds, by a 
preponderance of the evidence, that an increased rating under 
Diagnostic Code 7308 is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1998).


ORDER

An increased rating for post- operative status vagotomy with 
partial gastrectomy for peptic ulcer is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

